Case 2:19-cv-00519-JPH-MJD Document 23 Filed 04/14/20 Page 1 of 4 PageID #: 106




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

ANTON COUSINS,                                         )
                                                       )
                              Petitioner,              )
                                                       )
                         v.                            )       No. 2:19-cv-00519-JPH-MJD
                                                       )
BRIAN SMITH,                                           )
                                                       )
                              Respondent.              )

                     Order Dismissing Petition for a Writ of Habeas Corpus
                           and Denying Certificate of Appealability

        Petitioner Anton Cousins’ petition for writ of habeas corpus challenges his October 2019

 parole revocation. Dkt. 1. Because Mr. Cousins has not exhausted his state court remedies, his

 petition must be dismissed.

                                        I. Dismissal of Petition

        Before seeking habeas corpus review in federal court, a petitioner must exhaust his

 available state court remedies. 28 U.S.C. § 2254(b)(1). To satisfy the statutory exhaustion

 requirement, a petitioner must “fairly present his federal claim to the state courts through one

 complete round of state court review, whether on direct appeal or in post-conviction proceedings.”

 Whately v. Zatecky, 833 F.3d 762, 770–71 (7th Cir. 2016).

        Indiana Post-Conviction Rule 1(1)(a)(5) provides a remedy by which a person can

 challenge revocation of their parole. See also Grayson v. State, 58 N.E.3d 998, 1001 (Ind. Ct. App.

 2016) (instructing trial court to grant post-conviction relief on petitioner’s challenge to parole

 revocation). Mr. Cousins’ claim falls within the scope of this rule. Accordingly, he must exhaust

 his claim in state court before filing a federal habeas corpus petition.




                                                   1
Case 2:19-cv-00519-JPH-MJD Document 23 Filed 04/14/20 Page 2 of 4 PageID #: 107




         Mr. Cousins is aware of this state remedy, as he previously successfully challenged his

 parole revocation at the state level. Dkt. 10-2. On December 14, 2017, Mr. Cousins appeared

 before the Indiana Parole Board (“Parole Board”) for a parole violation hearing and pled not guilty.

 Id. at 3. The Parole Board found him guilty, revoked his parole, and assessed him the balance of

 his sentence. Id. Mr. Cousins appeared before the Parole Board again in December 2018, where

 the Parole Board denied him parole. Id. at 4. Mr. Cousins filed a petition for writ of habeas corpus

 in the Miami Circuit Court, under Cause No. 52C01-1901-MI-000038, which the court treated as

 a petition for post-conviction relief. Id. On September 7, 2019, the Miami Circuit Court found the

 Board violated Mr. Cousins’ due process rights by not providing him written notice of one of the

 rule violations. The court granted him post-conviction relief, and remanded the matter back to the

 Board for a new parole revocation hearing. Id. at 5-6.

         Mr. Cousins had another parole hearing on October 23, 2019, where he was again found

 guilty of violating his parole. Dkt. 1 at 1. Mr. Cousins has not filed any subsequent petition for post-

 conviction relief to challenge the October 2019 decision. See dkt. 10 at 3; dkt. 12 at 1. In Mr.

 Cousins’ response to the motion to dismiss, he argues that the Parole Board treated him unfairly

 and that seeking relief through post-conviction would be futile because a successful post-conviction

 petition would place him again before the same biased board. Dkt. 12 at 2. But the interests of

 comity and federalism dictate that state courts must have the first opportunity to correct

 constitutional violations that occurred in a state court proceeding before a petitioner proceeds to

 federal court. Rhines v. Weber, 544 U.S. 269, 273-74 (2005). Mr. Cousins must exhaust his claims

 at the state level before he can bring his claim to federal court.

         Because it is clear that Mr. Cousins has not exhausted his state court remedies,

 Respondent’s motion to dismiss, dkt. [9], is granted. Mr. Cousins’ habeas petition is dismissed



                                                    2
Case 2:19-cv-00519-JPH-MJD Document 23 Filed 04/14/20 Page 3 of 4 PageID #: 108




 without prejudice, which means that he may refile his petition after exhausting his state court

 remedies. Accordingly, Mr. Cousins’ “motion to let the court know how unfair the Indiana parole

 board is to the petitioner,” dkt. [13], his motion for summary judgment, dkt. [14], and his amended

 motion for summary judgment, dkt. [15], are denied as moot.

         Judgment consistent with this Order shall now issue.

                                   II. Certificate of Appealability

        “A state prisoner whose petition for a writ of habeas corpus is denied by a federal district

 court does not enjoy an absolute right to appeal.” Buck v. Davis, 137 S. Ct. 759, 773 (2017).

 Instead, the petitioner must first obtain a certificate of appealability, which will issue only if the

 petitioner has made “a substantial showing of the denial of a constitutional right.” See 28 U.S.C.

 § 2253(c)(1), (c)(2). Where a petition is denied on procedural grounds (such as failure to exhaust),

 the petitioner must also show that reasonable jurists could disagree with that procedural ruling.

 Peterson v. Douma, 751 F.3d 524, 530−31 (7th Cir. 2014).

        Rule 11(a) of the Rules Governing Section 2254 Proceedings in the United States District

 Courts requires the district court to “issue or deny a certificate of appealability when it enters a

 final order adverse to the applicant.” It is clear that Mr. Cousins did not exhaust his state court

 remedies before bringing this action. Therefore, a certificate of appealability is denied.

                                           III. Conclusion

        The Respondent’s motion to dismiss, dkt. [9], is granted, and a certificate of appealability

 is denied. Mr. Cousins’ pending motions, dkt.[13], dkt. [14], and dkt. [15], are denied as moot.

 SO ORDERED.
 Date: 4/14/2020




                                                   3
Case 2:19-cv-00519-JPH-MJD Document 23 Filed 04/14/20 Page 4 of 4 PageID #: 109




 Distribution:

 ANTON COUSINS
 181047
 PUTNAMVILLE - CF
 PUTNAMVILLE CORRECTIONAL FACILITY
 Inmate Mail/Parcels
 1946 West U.S. Hwy 40
 Greencastle, IN 46135

 Bryan Findley
 INDIANA ATTORNEY GENERAL
 bryan.findley@atg.in.gov

 Margo Tucker
 INDIANA ATTORNEY GENERAL
 margo.tucker@atg.in.gov




                                      4
